                                                                            Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


JOSEPH MATTHEW GAINEY,

      Plaintiff,

v.                                           CASE NO. 3:19cv1699-MCR-HTC

D. BRASSEUR OFFICER,
CHIEF EDMONDS, and
CAPTAIN MCDANIEL,

     Defendants.
_________________________________/

                                    ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report and

Recommendation dated August 6, 2019. ECF No. 7. Plaintiff has been furnished a

copy of the Report and Recommendation and has been afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). The Court has

made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto, the Court has determined that the Report and Recommendation should be

adopted.
                                                                           Page 2 of 2

       Accordingly, it is now ORDERED as follows:

       1.     The Magistrate Judge’s Report and Recommendation, ECF No. 7, is

adopted and incorporated by reference in this Order.

       2.     All claims against Defendant Edmonds and McDaniel are DISMISSED

without prejudice under 28 U.S.C. § 1915(b)(1) and § 1915(e)(B)(ii), for Plaintiff’s

failure to state a claim on which relief may be granted.

       3.     The clerk is directed to terminate Edmonds and McDaniel as Defendants

and refer this case back to the Magistrate Judge for further proceedings against

Defendant Brasseur.

       DONE AND ORDERED this 4th day of September 2019.



                                       M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:19cv1699-MCR-HTC
